Citation Nr: 1227958	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities and their respective ratings are: bilateral cataracts, 70 percent; and depressive disorder, 30 percent.  The combined rating for the service-connected disabilities is 80 percent.  

The Board notes that the Veteran was previously denied entitlement to a TDIU rating in a February 2006 rating decision.  Notably, no VA examination was performed in conjunction with the rating decision.  Since the February 2006 rating decision, the Veteran has been granted service connection for depressive disorder, rated 30 percent disabling.  While the Veteran clearly has occupational impairment due to his service-connected disabilities, the extent of the occupational impairment due solely to his service-connected disabilities is unclear.  Review of the Veteran's claims file reveals a myriad of nonservice-connected disabilities.  As no examination has been afforded to the Veteran to determine the occupational impairment due to his service-connected disabilities, the Board finds that this matter must be remanded for such development.  

Finally, updated VA treatment records are also pertinent to the matter at hand.  The most recent VA records in the claims file (including on review of Virtual VA, i.e., electronic records) are dated from April 2008.  Records of any subsequent VA treatment are constructively of record and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain for association with the claims file updated (since April 2008) records of any VA treatment the Veteran may have received for his service-connected disabilities.  

2. The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the impact of his service-connected disabilities on his ability to obtain and maintain employment.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must comment on the effect of each of the Veteran's service-connected disabilities on his ability to work, and specifically their impact on sedentary employment.  The examiner should report findings in detail and explain the rationale for all opinions.  

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


